Citation Nr: 0707450	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-23 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertensive 
vascular disease (claimed as hypertension), to include as due 
to diabetes mellitus, type 2.

3.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type 2, to include claim for poor 
circulation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from July 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board notes that the veteran's representative submitted 
additional evidence regarding the veteran's appeal in 
February 2007 and by correspondence dated the same month, the 
veteran's representative waived RO review of the additional 
evidence.  Therefore, the Board finds that its consideration 
of this evidence in the first instance will not result in 
prejudice to the veteran.


FINDINGS OF FACT

1.  The veteran did not have combat duty and none of his 
alleged in-service stressors have been corroborated by 
official records or any other supportive evidence.

2.  The veteran's diagnosis of PTSD has not been attributed 
to a verified in-service stressor.

3.  There is no clinical evidence or opinion of record 
indicating the veteran currently has hypertensive vascular 
disease (claimed as hypertension) due to his service in the 
military or his service-connected diabetes mellitus, type 2, 
nor is there any evidence showing manifestation of 
hypertensive vascular disease or hypertension within the one-
year period following the veteran's discharge from active 
duty service.

4.  The veteran's service-connected diabetes mellitus type 2, 
to include claim for poor circulation, is productive of the 
need for daily medication without evidence of a need for 
insulin. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2006).

2.  Hypertensive vascular disease (claimed as hypertension) 
was not incurred during the veteran's active military 
service; hypertensive vascular disease (claimed as 
hypertension) is not proximately due to or the result of a 
service-connected disability; hypertensive vascular disease 
(claimed as hypertension) is not presumed to have been 
incurred during active duty service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).

3.  The criteria for entitlement to a disability rating in 
excess of 20 percent for service-connected diabetes mellitus, 
type 2, to include claim for poor circulation, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations implementing the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.

In this case, in June and November 2002 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate service connection and 
increased ratings claims, as well as specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims.

The Board notes that the letters from the RO did not advise 
the veteran of the information and evidence necessary to 
establish effective dates as to the claims on appeal.  
However, in light of the denial of the claims on appeal, any 
question as to the proper effective date to be assigned is 
rendered moot.  Moreover, it is pertinent to note that the 
evidence does not show, nor does the veteran or his 
representative contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  See Mayfield, supra (due process concerns with 
respect to VCAA notice must be pled with specificity).

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service records and VA 
treatment records.  The Board notes that the veteran has been 
afforded several VA examinations in relation to his claims.  
As such, the Board finds that the record as it stands now 
includes sufficient medical evidence to decide the claim at 
hand and that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  



PTSD

Under the criteria currently in effect, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

The veteran's service personnel records show no awards, 
medals or citations evincing combat duty.  Additionally, the 
veteran's Form DD-214 and his service personnel records show 
that the veteran was a cook.  Finally, the Board notes that 
the veteran's service records are negative for any findings 
relating to PTSD.  

There is post-service medical evidence of PTSD dated in 
recent years.  In order to establish service connection for 
PTSD, however, the diagnosis must be based upon participation 
in combat with the enemy, POW experiences, or a verified in-
service stressor.

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).

As noted above, the veteran's service personnel records do 
not suggest participation in combat.  Additionally, the 
record does not show, nor is it alleged, that he is a former 
POW.  Because the record does not demonstrate that the 
veteran engaged in combat with the enemy or was a POW, his 
alleged in-service stressors must be corroborated.

In a December 2002 statement, the veteran claimed that his 
in-service stressors were being subject to mortar attack and 
small arms sniper fire.  The veteran provided no names, 
specific dates (only stated "from July 1969 to March 
1970"), or specific locations (generally listed "Pla Cu") 
for any of these alleged stressors.  He also failed to 
provide any of the requested information regarding company, 
battalion, regiment, or brigade and only provided that he was 
apparently with the "4th Division."  The veteran has also 
not submitted any statements from witnesses or any other 
corroborating evidence to help verify his alleged PTSD 
stressors.

VA cannot attempt to verify these incidents without any 
details regarding the time or place.  The Board notes that 
without more specific details, none of these alleged 
incidents can be verified.  The veteran has only provided 
general descriptions of service in a combat area, with no 
details regarding time, date and place or individuals 
involved.  Generally, anecdotal incidents such as these 
alleged events are not researchable, since incidents can only 
be officially researched if they have been reported and 
documented.  See 38 C.F.R. § 3.159 (c)(2)(i) (2005).  As 
such, the veteran's alleged in-service stressors have not 
been verified.

In summary, the Board finds that the veteran did not have 
combat duty and his alleged in-service stressors have not 
been corroborated by official records, buddy statements, or 
any other supportive evidence.  The veteran's diagnosis of 
PTSD, first shown years after service, has not been 
attributed to a verified in-service stressor.  Accordingly, 
service connection for PTSD must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304(f).



Hypertensive Vascular Disease

The veteran has applied for entitlement to service connection 
for hypertension, to include as due to his service-connected 
diabetes mellitus, type 2.  The Board initially notes that 
the veteran's service records are devoid of reference to 
hypertensive vascular disease or hypertension and there is no 
evidence of any hypertensive vascular disease or hypertension 
within the one-year period following discharge from active 
duty service.

The veteran essentially contends that he believes his 
hypertension is due to his service-connected diabetes 
mellitus, type 2.  The veteran's representative submitted 
medical articles regarding hypertension in February 2007.  
The first article indicates that risk factors for diabetes 
are excess weight, sedentary lifestyle, and an unhealthy diet 
and that these are all risk factors that affect the arteries 
and can lead to hypertension.  The second article notes that 
secondary hypertension is uncommon and can result from 
another disease or condition.  The article lists several 
diseases which can lead to secondary hypertension, such as 
hypothyroidism and hyperthyroidism, but the article does not 
state that diabetes mellitus can cause or aggravate 
hypertension.  

Post service medical records show that the veteran has had 
hypertension since approximately 2002, more than 1 year after 
service discharge.  Thus, presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309 is not for application.  
There is also no medical evidence of record which 
etiologically links the veteran's current hypertension to his 
active duty service.  As such, the Board finds that a 
preponderance of the evidence is against a finding that 
service connection for hypertension on a direct service 
connection basis is warranted.  

Nevertheless, as noted above, the veteran alleges that his 
current hypertension is a result of his service-connected 
diabetes mellitus, type 2.  The Board notes that where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
To this end, there are the medical articles submitted by the 
veteran's representative in February 2007.  As previously 
noted, neither of these articles generally shows that 
diabetes mellitus, type 2, causes hypertension, much less 
specifically shows that the veteran's hypertension was caused 
by his diabetes mellitus, type 2.  There is also a medical 
opinion of record which addresses the etiology of the 
veteran's hypertension.  The December 2002 VA examination 
report notes the veteran's history of diabetes mellitus, type 
2, and his history of hypertension.  The examination report 
states that the veteran's various lower extremity 
amputations, erectile dysfunction and visual disturbances are 
secondary to his diabetes mellitus, type 2, but the report 
states that there is no good medical literature to indicate 
that diabetes mellitus in and of itself causes hypertension.  
There are no additional medical opinions of record.  

Given the foregoing, there is no medical evidence of record 
which demonstrates that the veteran' hypertension was caused 
by his service-connected diabetes mellitus, type 2.  As such, 
the preponderance of the evidence is against a finding that 
the veteran's current hypertension is secondary to his 
service-connected diabetes mellitus, type 2.  Therefore, 
entitlement to service connection for hypertension on a 
secondary service connection basis is also not warranted.

Increased Rating Claim

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the current case, the veteran is evaluated as 20 percent 
disabled for his service-connected diabetes mellitus, type 2.  
He contends that he is entitled to a higher disability 
rating.  A 40 percent disability rating is the next highest 
disability rating available for diabetes mellitus.  A 40 
percent disability rating is warranted for diabetes mellitus 
that requires insulin, restricted diet, and regulation of 
activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 60 
percent disability rating requires insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Id.

2002 VA treatment records show that the veteran is on daily 
medication for his diabetes mellitus, type 2, and that he 
watches his diet and walks about one mile every day.  

A December 2002 VA examination report shows that the veteran 
reported daily medication for treatment of his diabetes 
mellitus, as well as watching what he eats and exercising.  
His weight was stable.  

The Board notes at this point that the veteran has had 
several toes amputated as a complication stemming from his 
diabetes mellitus, type 2, and he has separate disability 
ratings for these conditions.  

In short, it appears that the veteran is on daily medication 
(Glyburide and Metformin, i.e. oral medication) for his 
diabetes mellitus and he watches what he eats, but he is not 
on insulin.  As noted above, a rating in excess of 20 percent 
for diabetes mellitus is only warranted when a veteran is on 
insulin for his or her diabetes.  As such, the veteran's 
diabetes mellitus is appropriately rated as 20 percent 
disabling and an increased evaluation is not warranted.



Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertensive vascular 
disease (claimed as hypertension), to include as due to 
diabetes mellitus, type 2, is denied.

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type 2, to include claim for poor 
circulation, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


